Citation Nr: 0100989	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).


FINDINGS OF FACT

1.  The veteran suffered from frozen feet during service.

2.  The veteran's peripheral vascular disease of the right 
foot is etiologically related to frozen feet suffered during 
service.

3.  Residual disability of the left foot stemming from frozen 
feet suffered during service has not been shown.


CONCLUSION OF LAW

The veteran's peripheral vascular disease of the right foot 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the October 1945 separation examination, it was noted that 
the veteran had been a prisoner of war (POW) in Germany.  On 
examination of the feet, there was second degree pes planus.  
The veteran complained of foot trouble in the form of 
swelling and aching of the feet which started in prison camp 
in April 1945.  

A May 1947 private medical report indicates that the veteran 
was seen complaining of leg pain in December 1946 and 
February 1947 and for fungus infection of the feet in May 
1947.

On VA orthopedic examination in June 1952, the veteran 
reported that he had no trouble with his feet until he was 
taken prisoner.  Thereafter, foot pain had been worse in damp 
or cold weather, or during a change in the weather.  He 
stated that his feet were never frozen.  The diagnosis was 
mild weak feet.  X-rays of the right foot revealed no 
evidence of injury or other organic disease in the bone of 
the foot.

On VA orthopedic examination in April 1988, it was noted that 
Doppler studies had failed to reveal any evidence of 
abnormality.  The feet were smooth without any evidence of 
abnormality.  There were palpable pulses.  Hair growth and 
skin temperature were normal.  Capillary filling was within 
normal limits.  The diagnosis was bilateral pes planus.

On VA examination in January 1998, the veteran complained of 
foot pain secondary to frostbite suffered while in service.  
On vascular examination, the veteran's feet were a light 
purple color when he was sitting with his legs hanging in the 
dependent position.  Pedal pulses were light bilaterally.  
Foot temperature was cool to touch.  Skin color was normal.  
There was no edema of the right foot or ankle.  Doppler 
studies of the right foot showed partial false elevation and 
waveforms were blunted and biphasic indicating moderate 
arterial insufficiency.  The left leg showed no evidence of 
arterial insufficiency.  The diagnosis was right leg 
peripheral vascular disease secondary to frostbite.  There 
was no evidence of peripheral vascular disease of the left 
leg.  

Certification of military service issued in December 1998 
indicates that the veteran was a prisoner of war from April 1 
to April 29, 1945.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

The veteran contends that he suffered from frozen feet while 
imprisoned by the Germans in April 1945 which has currently 
resulted in peripheral vascular disease (first demonstrated 
in the medical record many years post-service).  Although 
evidence of service incurrence is usually shown by reference 
to a veteran's service medical records, section 1154(b) of 
title 38, United States Code, relaxes the evidentiary 
requirements for adjudication of certain combat-related VA 
compensation claims.  See Velez v. West, 11 Vet. App. 148, 
153 (1998).

Section 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

38 U.S.C. § 1154(b) (West 1991).

In addition, its implementing regulation, 38 C.F.R. § 
3.304(d) (2000), provides:

Combat.  Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
has held that there are three sequential determinations that 
must be made when a combat veteran seeks to show service 
incurrence using section 1154(b).  Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996).  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease".  38 U.S.C. § 1154(b).  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service" (even though there is no official record of such 
incurrence or aggravation in service).  If the veteran 
satisfies inquiries (1) and (2), then the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary."  Id. 

The Court has concluded that Collette did not obviate the 
other requirements set forth in Caluza (i.e., current 
disability and medical nexus); rather, the first sentence of 
section 1154(b) relates only to incurrence; that is, what 
happened in service.  See Wade v. West, 11 Vet. App. 302, 305 
(1998) ("we hold again today, that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury pursuant to section 1154(b) and 
Collette, must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability as required by Caluza.").

Because section 1154(b) does not obviate the other two Caluza 
requirements, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus to service because "lay persons are not competent to 
offer medical opinions."  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996).  As to the use of continuity of symptomatology 
under § 3.303(b) to show service connection, however, lay 
testimony may be used to show continuity of symptomatology, 
as well as to show a nexus between the continuity of 
symptomatology and present disability when "such a 
relationship is one as to which a lay person's observation is 
competent".  See Savage, 10 Vet. App. at 497.  In the case 
of a low back disability such as disc disease, medical 
evidence is needed to establish a nexus relationship since 
this type of opinion requires medical expertise.

In this case, the service medical records and the immediate 
post service medical records to include the June 1952 VA 
examination report are generally silent as to whether the 
veteran suffered from frozen feet during service.  During the 
early post service years, the veteran did report the onset of 
foot problems to include pain dating from the time he was a 
POW.  Significantly, he reported in June 1952 that foot pain 
was worse in damp, or cold weather, or during a change in the 
weather.  On the other hand, he stated that his feet were 
never frozen during service.  The fact that the veteran 
reported that he did not suffer from frozen feet does not 
categorically rule out the possibility that he was exposed to 
extreme cold weather during the period that he was a POW.  
Moreover, a VA examiner in January 1998 diagnosed the veteran 
with peripheral vascular disease of the right foot due to 
frostbite based on Doppler studies of the feet.  There is no 
medical opinion to the contrary.

The veteran is a combat veteran who is service connected for 
residuals of a gunshot wound of the head and a scar of the 
right middle finger.  The veteran was a POW and he has been 
awarded the Purple Heart.  The veteran is therefore entitled 
to have his claim considered under section 1154(b).  Thus, 
satisfactory lay evidence will be accepted as proof of 
service connection if the evidence is consistent with the 
circumstances of service.  The veteran has alleged that he 
suffered from frozen feet during service which is not 
documented in the service records.  This claim, however, is 
wholly consistent with the circumstances of the veteran's 
service as a POW in Germany.  Furthermore, there is no 
medical or lay evidence that the veteran has ever suffered 
from frostbite of the feet following service.  The benefit of 
the doubt must therefore be given to the veteran's claim.  
Hence, the Board concludes that entitlement to service 
connection for peripheral vascular disease of the right foot 
as a result of suffering from frozen feet in service is 
warranted.  There is no evidence currently, however, of 
peripheral vascular disease of the left foot.  

Moreover, the Board notes that due to the favorable 
resolution of this claim, it need not consider the additional 
facet of the veteran's claim regarding whether he was a POW 
for at least 30 days as would be necessary to receive 
presumptive service connection consideration under 38 C.F.R. 
§ 3.309 (c).  


ORDER

Entitlement to service connection for peripheral vascular 
disease of the right foot is granted.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

